[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON DEFENDANT'S MOTION FOR ORDER
The defendant has filed a motion raising certain questions CT Page 1978 and asking for the court to enter an order setting out the times of pickup and return from visitation by the defendant on the following dates:
1. Christmas Eve when the defendant has weekend visitation before Christmas Eve;
2. school one day holidays;
3. Easter holiday visitation;
4. summer two week vacation with the defendant;
5. an additional week of visitation because the winter visitation did not exist this year.
As to the first item, when Christmas Eve falls on a Monday and the defendant has visitation the weekend prior to that, in the years in which his visitation is from Christmas Eve to Christmas Day, he may continue his visitation through noon on Christmas Day. Where Christmas Eve falls on any other day, the visitation shall be as set forth in the court's memorandum of decision on page 9.
Pickup of the children, unless otherwise ordered, shall be at 5:00 p. m. and return shall also be at 5:00 p. m. Pickup on the holidays shall be at 10:00 a.m. and return at 7:00 p. m. unless otherwise ordered.
On the Easter holiday when the defendant's visitation begins with Good Friday, pickup shall be at 5:00 p. m. Good Friday. The return is already set forth on page 8 in the court's memorandum of decision, subsection (b).
The summer two week vacations are up to the defendant to establish by May 1st of each year as to which weeks he plans to use. Pickup the first day of the vacation should begin on a Saturday at 10:00 a.m. and end at the end of the second week on Sunday at 5:00 p. m.
Since the Christmas vacation was to be shared equally and the purpose was to permit the children to visit while they were out of school, the absence of that vacation in the school calendar does not entitle the defendant to additional vacation time. Consequently, no further vacation time will be ordered. CT Page 1979
On the occasions when visitation and holidays coincide, the holiday schedule shall take precedence.
It is so ordered.
MARGARET C. DRISCOLL STATE TRIAL REFEREE